 Case:19-06358-MCF13 Doc#:40 Filed:08/07/20 Entered:08/07/20 18:30:50       Desc: Main
                            Document Page 1 of 1


 1                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                                THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                   CASE NO. 19-06358 MCF
 4   NELITZA TORRES ORTIZ                     Chapter 13

 5

 6
     xx-xx-2963
 7
                    Debtor(s)                    FILED & ENTERED ON AUG/07/2020
 8

 9
                                      ORDER & NOTICE
10
           The Debtor is ordered to reply to the Trustee’s unfavorable recommendation
11
     within 30 days.
12
           The confirmation hearing scheduled for August 20, 2020, at 9:00 AM, is
13
     hereby rescheduled for November 12, 2020, at 9:00 AM, via Skype for Business.
14
     All parties that wish to appear at the Skype for Business hearing must
15
     familiarize themselves and follow the Procedures for Remote Appearances, found
16
     on the homepage of our Website at https://www.prb.uscourts.gov/.
17
           IT IS SO ORDERED.
18
           In San Juan, Puerto Rico, this 7 day of August, 2020.
19

20

21

22

23

24

25

26

27

28

29
